UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer  Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the date of30 April, 2012 ALLIED IRISH BANKS, public limited company  Bankcentre, Ballsbridge, Dublin 4, Republic of Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- For Immediate Release 30 April 2012 AIB - 2009 Preference Share Dividend and Bonus Issue of Ordinary Shares Allied Irish Banks, p.l.c. ("AIB") today announces that the annual cash dividend of €280 million on the €3.5 billion 2009 Non Cumulative Preference Shares held by the National Pensions Reserve Fund Commission (NPRFC), on behalf of the Irish State, due 13 May 2012, will not be paid. As a result AIB becomes obliged to issue and allot ordinary shares to the NPRFC in accordance with AIB's Articles of Association. The number of Bonus Shares to be issued will be calculated by dividing the unpaid dividend amount on the 2009 Preference Shares by the average price on an ordinary share over the period of 30 days trading immediately preceding the annual dividend date. The final amount of Bonus Issue of ordinary shares will therefore be announced in due course. The Irish State, through the NPRFC, owns 99.8% of the ordinary shares of AIB. - ENDS - For further information, please contact: Alan Kelly Niamh Hennessy Director of Corporate Affairs & Marketing Media Relations Manager AIB Bankcentre AIB Bankcentre Dublin Dublin Tel: +353-1-6412162 Tel: +353-1-7721382 email: alan.j.kelly@aib.ie email: niamh.n.hennessy@aib.ie Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  ALLIED IRISH BANKS, p.l.c. (Registrant) Date30 April, 2012 By: Paul Stanley Acting Chief Financial Officer Allied Irish Banks, p.l.c.
